Citation Nr: 1823803	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for degenerative disc disease (DDD) of the lumbar spine for the period from August 15, 2013, to March 26, 2014, to an evaluation in excess of 10 percent for the period from March 27, 2014, to May 10, 2017, and to an evaluation in excess of 40 percent for the period beginning May 11, 2017.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from October 1974 to March 1975 and on active duty in the U.S. Navy from November 1978 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted service connection for DDD of the lumbar spine and assigned an initial noncompensable rating, effective August 15, 2013.

The Veteran was initially awarded a noncompensable rating and has since been assigned higher ratings in a June 2017 rating decision of 10 percent, from March 27, 2014 to May 10, 2017, and 40 percent, from March 27, 2014.  However, as neither of these subsequent increases in the Veteran's disability evaluation represents a full grant of benefits sought on appeal, the claim has remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, a review of the claims file indicates that the Veteran has filed a VA Form 9 in which he has notified VA of his disagreement with a July 2017 Statement of the Case relating to a claim for an increased evaluation claim for hearing loss.  However, this claim has not yet been certified to the Board and is not properly before the Board at this time.


FINDINGS OF FACT

1.  For the period prior to March 27, 2014, the Veteran's DDD of the lumbar spine did not result in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, did not result in a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, did not cause muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, was not manifested by vertebral body fracture with loss of 50 percent or more of the height, and did not result in incapacitating episodes having a total duration of at least one week in any 12-month period.

2.  For the period from March 27, 2014, to May 10, 2017, the Veteran's DDD of the lumbar spine did not result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, did not result in a combined range of motion of the thoracolumbar spine to 120 degrees or less, did not cause incapacitating episodes having a total duration of at least two weeks during a 12-month period, and did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  For the period beginning May 11, 2017, the Veteran's DDD of the lumbar spine has not resulted in unfavorable ankylosis of the entire thoracolumbar spine and has not caused incapacitating having a total duration of at least six weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for DDD of the lumbar spine for the period prior to March 27, 2014, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes (DC or Code) 5237 and 5243 (2017).

2.  The criteria for an evaluation in excess of 10 percent for DDD of the lumbar spine for the period from March 27, 2014, to May 10, 2017, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.7, 4.71a, Codes 5237 and 5243 (2017).

3.  The criteria for an evaluation in excess of 40 percent for DDD of the lumbar spine for the period beginning May 11, 2017, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.7, 4.71a, Codes 5237 and 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  However, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing additional notice concerning the initial disability rating, the provisions of 38 U.S.C. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  An SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  Here, there is no indication that any pertinent VA treatment records have not been associated with the Veteran's claims file.  The Board also acknowledges that VA was provided notice of potentially relevant private treatment records from Dr. R.M.  Although VA was not able to directly acquire these records, a review of the claims file indicates that the RO attempted to acquire these records via written correspondence on two occasions in May 2017.  Accordingly, the Board is satisfied that VA has satisfied its duty to obtain these records.

VA has also attempted to satisfy its duty to assist the Veteran by providing medical examinations in February 2014 and May 2017.  The Board ultimately finds that VA has satisfied its duty by acquiring an adequate medical examination because the examination reports were completed after an in-depth personal evaluation of the Veteran and after a detailed medical history was taken.  In arriving at this determination, the Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Initially, the Board notes that the spine has no opposite joint.  Considering the May 2017 medical examination, the Board also observes that the examiner specifically stated that range of motion testing was not possible either in active or passive motion because such testing would induce unnecessary pain.  It stands to reason that range of motion testing in weight and non-weight bearing status would also have been precluded.  For these reasons, the Board does not find that the absence of such testing renders that examination inadequate.  

For the foregoing reasons, the Board finds that VA's duty to notify and assist the Veteran have been met.  38 C.F.R. § 3.159 (c)(4) (2017); see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

II.  Increased Evaluation - Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  On a claim for increased evaluation, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  

The Veteran's disability is rated pursuant to 38 C.F.R. § 4.71a.  His disability was initially evaluated under DC 5237, which is used to determine the disability rating for a lumbosacral strain.  It was subsequently evaluated under DC 5243, which is assigned to the evaluation of intervertebral disc syndrome (IVDS).  Pursuant to each of these Codes, the rating criteria direct the rating board to evaluate the disability pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  That formula assigns a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.   

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id. 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   Id.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

With respect to DC 5243, the rating schedule indicates that the proper evaluation should be the higher of the rating determined under the General Rating Formula for Diseases and Injuries of the Spine or of the rating determined under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  That Formula provides the following: a 10 percent disability rating is assigned when the disability causes incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

III.  Increased Evaluation - Prior to March 27, 2014

With respect to the period prior to March 27, 2014, the Board has determined that the weight of the evidence is against a finding that the criteria for a compensable evaluation for DDD of the lumbar spine were met.  

At the time of the Veteran's August 2013 claim for benefits, he stated that his back pain began traveling down his right leg in 2001 and that his symptoms had progressed to a point that he could no longer stand in one place or walk more than 10 minutes or his entire right leg would feel pain and numbness.  He stated that he had to sit after roughly 10 minutes while teaching.  At a private examination in September 2013, the Veteran reported worsening pain and numbness in addition to a sensation of burning and constant pain that radiated to the posterior thighs and anterior legs.  He also endorsed symptoms of leg numbness and weakness at that time.  

The Veteran attended a VA-provided medical examination in February 2014 and indicated that he experienced flare-ups with prolonged lifting, bending, and standing.  Finally, in his March 2014 notice of disagreement, the Veteran stated that he was having difficulty dealing with his back pain and that his prescribed medication caused nausea and prevented him from taking this medication except at night.  He also noted that he could walk only 200 feet without having to sit, had difficulty with activities of daily living, such as putting on socks and taking significantly longer to do chores such as mowing the lawn.  The Veteran also stated that it would take additional time to get up from the dinner table or from the couch, he reported that he could not stand up straight or bend over to tie his shoes, and he endorsed problems bending over to pick up dropped objects.

The Veteran's wife also submitted a statement in October 2013 in support of her husband's claim.  She explained that she had seen a progression in the Veteran's back pain in the 23 years that she had been with him and that the Veteran at that time could no longer walk any distance or stand in one place longer than roughly 10 minutes.  At that point, the Veteran's spouse indicated that the Veteran's right hip would start to burn with pain and his right leg would become numb and weak.  She also stated that it took the Veteran several minutes to be able to stand up after being remaining seated for prolonged periods and that the Veteran had difficulty with picking up objects that had been dropped.

The Board sympathizes with the Veteran's symptoms and acknowledges that both he and his spouse are competent to report the observable symptoms of pain, numbness, stiffness, and difficulties with activities of daily living.  The Board also finds that they can be probative as to the Veteran's level of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the lay statements made by the Veteran and his wife are entitled to some degree of probative weight.  

However, the statements of the Veteran and his wife have to be considered in the context of the entire record.  Here, the Board finds that the preponderance of the competent, credible, and probative evidence indicates that the Veteran's DDD of the lumbar spine did not warrant a compensable rating prior to March 27, 2014.  

For instance, although the Veteran reported severe pain and numbness at his private September 2013 medical examination, his treating physician reported that there were no signs of tenderness to palpation, loss of motor strength or sensation, or abnormal reflexes.  Straight leg raising tests were also reportedly negative and the Veteran was found to have full active and passive range of motion in flexion, extension, lateral flexion, and rotation.  The examination report also fails to contain any mention of painful movement in any of the planes tested.  This examination report represents competent and probative medical evidence relating to the severity of the Veteran's DDD prior to March 2014 and the Board finds no reason to doubt the credibility of these examination findings.

As noted above, VA arranged for the Veteran to attend a medical examination in February 2014 to assess the nature, severity, and etiology of his low back disability.  Although the Veteran did report back pain and flare-ups at that time, as noted above, examination findings did not reach the severity necessary for a compensable evaluation pursuant to 38 C.F.R. § 4.71a.  Specifically, range of motion testing found the Veteran to have 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion in each direction, and 30 degrees of lateral rotation in each direction with no evidence of painful motion in any of these movements.  The Veteran was also found to have no additional loss of range of motion after repetitive use testing and the examiner reported that the Veteran did not have spasm, guarding, or localized tenderness or pain to palpation.  

These results appear remarkably consistent with the private examination report from September 2013 and provide additional probative, credible, and competent evidence weighing against a finding that a compensable evaluation was warranted prior to March 27, 2014.  Although the Veteran indicated he was not able to stand up straight, neither of the physicians who examined the Veteran in that period found any limitation in flexion or extension of the Veteran's spine and there are no competent reports by a treating or examining medical professional suggesting the Veteran had any abnormal spinal contours.  The examination findings also indicate that the Veteran had greater than 235 degrees of combined range of motion in his thoracolumbar spine without muscle spasm, guarding, or localized tenderness.  The record is also devoid of any competent evidence for the period prior to March 27, 2014, that the Veteran's DDD caused any incapacitating episodes due to IVDS or that the Veteran had a vertebral body fracture with loss of 50 percent or more of the height.  For these reasons, the Board finds that the preponderance of the probative and competent evidence of record weighs against a finding that the criteria for a compensable evaluation were met prior to March 27, 2014.

In making this determination, the Board has also considered DC 5003, which is the Code assigned to evaluate the severity of arthritis.  The February 2014 medical evaluation indicated that the Veteran did have arthritis in the thoracolumbar spine that was confirmed by diagnostic imaging.  Pursuant to DC 5003, degenerative arthritis is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The rating criteria explicitly note, however, that the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran contended in his September 2014 VA Form 9 that he did actually have painful motion at the time of his VA-provided medical examination.  The Veteran is certainly competent to report such observable symptoms.  See Layno, supra.  However, the rating criteria indicate that there must be satisfactory evidence of such pain and neither that examiner nor the September 2013 private spine specialist made any mention of pain in the Veteran's motion of his thoracolumbar spine.  The Board finds that these consistent, objective reports are more probative in resolving the question of whether there is "satisfactory" evidence of painful motion and finds that the criteria for a 10 percent evaluation pursuant to DC 5003 have not been met.

Pursuant to DeLuca, the Board has also considered whether weakness, pain, incoordination, or fatigability caused by repetitive use or flare-ups contribute to functional loss and warrant a higher evaluation.  However, there is no competent medical evidence appearing in the record to suggest that flare-ups in the Veteran's chronic lumbar sprain or repetitive use of his lumbosacral spine would cause the additional degree of functional limitation that would warrant a compensable rating for the period prior to March 27, 2014.  Indeed, the February 2014 medical examiner who evaluated the Veteran specifically stated that the Veteran did not have contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use over time that would additional limit the functional ability of the Veteran's thoracolumbar spine.  Although the Veteran has variously described significant functional deficits during flare-ups, his treatment records also fail to include evidence of additional loss of range of motion during these flare-ups or for which the Veteran was prescribed bedrest.  Accordingly, the Board concludes that a compensable evaluation pursuant to DeLuca is not warranted.

Finally, pursuant to the first note set forth in 38 C.F.R. § 4.71a, the Board has considered whether a separate neurological evaluation was warranted for the period prior to March 27, 2014, but ultimately finds that the criteria for such an evaluation have not been met.  Specifically, that note requires a showing of objective neurologic abnormalities associated with a thoracolumbar spine disability.  As noted above, there is no competent objective medical evidence that the Veteran's spinal condition caused or was manifested by any neurological abnormalities prior to March 27, 2014.  As such, no separate compensable neurological evaluation is warranted.

IV.  Increased Evaluation - March 27, 2014, to May 10, 2017

The Board also finds that the criteria for an evaluation in excess of 10 percent for the Veteran's DDD have not been met for the period from March 27, 2014, to May 10, 2017.

At a private clinical evaluation conducted on March 27, 2014, the Veteran indicated that he had a long history of pain and discomfort in the lower part of his back in addition to his bilateral hips and knees.  The Veteran noted that he was not able to stand for long periods and indicated that his hip pain radiated down his right lower extremity and was associated with paresthesias.  At that examination, the Veteran was found to have a positive straight leg raise test, limited range of motion, an abnormal gait, and tenderness to the iliolumbar region and sacroiliac joints.  However, the degrees of motion that were lost were not reported by the Veteran's examining clinician and he also was found to have normal sensation, reflexes, and motor strength.

In his VA Form 9, the Veteran largely reiterated the specific symptoms and limitations that were reported in the March 2014 notice of disagreement.  For example, he stated that he was not able to walk more than 200 feet without having to sit or stand longer than 10 minutes before his right foot became numb.  The Veteran also endorsed daily pain and again reported that he could not ride on amusement park rides, could only visit attractions or places with benches due to his limitations with walking and standing, took time to get up from the dinner table or couch, could not stand up straight, and had difficulty with bending to perform activities such as donning socks, tying shoes, or retrieving dropped objects.  In December 2016, the Veteran also indicated that he experienced pain with every step that he took, that he walked hunched over, and that he was given a disabled license plate for his vehicle.  A review of the claims file confirms that his treating clinician completed a form in February 2016 for a disabled license plate in which the Veteran's physician noted that he could not walk 200 feet without stopping to rest and that he was "severely limited" in his ability to work due to an arthritic, neurological, or orthopedic condition.

As was the case with the period prior to March 27, 2014, the Veteran is competent to report the observable symptoms of pain, stiffness, and difficulty with walking, standing, or performing daily activities.  The Board also finds that the physician statement in the February 2016 regarding the Veteran's walking tolerances also represents competent and probative evidence regarding the severity of the Veteran's DDD from that time.  However, the Board finds that these statements do not provide significant insight into the specific clinical findings, including range of motion, spasm, guarding, or incapacitating episodes, that are vital to evaluating the Veteran's DDD in accordance with the rating schedule.  

Fortunately, the Veteran's claim file also includes examination reports from March 2014 and November 2015.  The March 27, 2014, examination findings are described above.  Although there were reports of significant pain at that time in addition to limited motion, the Board observes that the examiner did not describe the specific loss of range of motion in the Veteran's lumbar spine at that time.  Notably, aside from a positive straight leg raise test, no abnormal neurologic findings were observed at that time.  The Board also finds it probative that a November 2015 examination report includes a review of the Veteran's systems that was negative for numbness, tingling, and focal weakness.  Although the Veteran did have paravertebral tenderness in the lumbar region at that time, he was also observed to have full and symmetric motor strength in addition to intact sensation.  

Ultimately, the Board does not find that the competent and probative evidence of record for the period between March 27, 2014, and May 10, 2017, demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  This evidence also fails to show muscles spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Likewise, there is no evidence that the Veteran experienced two weeks of IVDS-related incapacitating episodes that would be necessary for an evaluation in excess of 10 percent pursuant to DC 5243.  As such, the Board finds that the preponderance of the probative and competent evidence of record is against a finding that a rating in excess of 10 percent for the Veteran's DDD is warranted for the period from March 27, 2014, to May 20, 2017.

The Board also does not find that a separate compensable rating is warranted due to objective neurological abnormalities associated with the Veteran's DDD for that period.  Although a straight leg raising test was positive on March 27, 2014, this is the only report of any objective neurological abnormality from that period.  Moreover, at the evaluation that found the Veteran to have that abnormal finding, the Veteran was also found to have full motor strength and intact sensation.  Similarly normal objective neurological findings were reported at the February 2016 evaluation cited above.  As such, the Board does not find that the single instance of a positive straight leg raise test amounts to even mild incomplete paralysis.  Therefore, a separate compensable rating pursuant to 38 C.F.R. § 4.124a is not warranted.

Likewise, the Board does not find that there is competent and probative evidence suggesting that any flare-ups or repeated use over time from that period would contribute additional functional loss that would cause the degree of loss of range of motion, spasm, guarding or tenderness, or incapacitating episodes that would warrant a higher disability evaluation pursuant to DeLuca.  For these reasons, the Board finds that the Veteran's claim for an evaluation in excess of 10 percent for the period from March 27, 2014, to May 10, 2011, must be denied.

V.  Increased Evaluation - Beginning May 11, 2017

Finally, the Board finds that an evaluation in excess of 40 percent for the Veteran's DDD for the period beginning May 11, 2017, is also not warranted.

As noted above, in order to warrant such a disability rating, the evidence must show that the Veteran experiences either unfavorable ankylosis of the entire thoracolumbar spine or that the Veteran's IVDS has caused incapacitating episodes having a total duration of at least six weeks in a 12-month period.

On May 11, 2017, the Veteran attended an additional VA-provided medical examination to evaluate the current severity of his DDD.  The Veteran stated that his pain radiated down both legs to the front of his knees all the way to his feet and that standing for greater than 15 minutes worsened and aggravated his pain.  The Veteran also indicated that he was not able to walk 200 feet without needing to rest, could not bend and reach his feet with normal activities, and was not able to twist his hip or neck.  Flare-ups were also reported, during which the Veteran indicated that he was unable to stand or sit in a chair, climbing stairs became nearly impossible, and flares would require a 24 to 48-hour recovery period.  

Notably, the examiner indicated that the Veteran had a slow gait that became unable when the Veteran was not using a cane, but the clinician was reportedly unable to test either active or passive range of motion due to pain.  Nonetheless, the Veteran did exhibit localized tenderness or pain on palpation in the lumbar vertebrae and bilateral ilial crests and had pain with weight bearing.  Despite being unable to perform range of motion testing, the examiner also indicated that the Veteran did not have ankylosis in his spine and also explained that the Veteran did not have guarding or muscle spasm.  Similarly, although the examiner noted that the Veteran did have episodes of bed rest during IVDS-related incapacitating episodes, the clinician indicated that the duration of these episodes was less than two weeks.  The record contains no subsequent lay statements by the Veteran or VA or private examination reports relevant to the Veteran's claim.

Taken as a whole, the Board finds that the preponderance of the probative and competent evidence from this period does not show that the Veteran's DDD has caused unfavorable ankylosis of the entire thoracolumbar spine or bedrest lasting at least six weeks.  Although the Veteran did experience flare-ups, there is no evidence that the Veteran's flare-ups or repeated use over time of his back cause such unfavorable ankylosis.  Accordingly, the Board does not find that the criteria for an evaluation in excess of 40 percent for DDD have been met for the period beginning May 11, 2017.

The Board also acknowledges that the May 2017 examiner reported numerous objective abnormalities associated with the Veteran's low back disability.  However, in a June 2017 rating decision, the Veteran was granted a 10 percent evaluation for left and right sciatic radiculopathy due to those abnormalities and the Veteran has not challenged the 10 percent evaluation that was assigned.  As such, the propriety of those evaluations is properly before the Board at this time.


ORDER

An initial compensable evaluation for DDD of the lumbar spine for the period prior to March 27, 2014, is denied.

An evaluation in excess of 10 percent for DDD of the lumbar spine for the period from March 27, 2014, to May 10, 2017, is denied.

An evaluation in excess of 40 percent for DDD of the lumbar spine for the period beginning May 11, 2017, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


